Wade, O. J.
1. There is no substantial merit in any of the assignments of error as to testimony admitted by the court and the refusal by the court to grant the motions for a mistrial.
2. The case is controlled by the decision of this court in Cook v. Cook, ante, 730, and by the ruling in this case when the case was previously before this' court (Sheffield v. Cook, 17 Ga. App. 385, 87 S. E. 150), which is the law of the case, binding alike upon the trial court and upon this court. Proof was made in conformity with the previous ruling in the case, and there was sufficient evidence to sustain the verdict.
3. The trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.